81209: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01348: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81209


Short Caption:DEAN (SEAN) VS. SHERIFFCourt:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-HC-17-711Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/13/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSean Maurice DeanDavid B. Lockie
							(Lockie & Macfarlan, Ltd.)
						


RespondentAitor NarvaizaAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						Mark S. Mills
							(Elko County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/19/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-19002




06/23/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).20-23277




06/30/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-24098




09/28/2020MotionFiled Stipulation to Extend Time for Filing of Opening Brief. (SC)20-35597




10/05/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: October 14, 2020. fn1[ If attorney Mark Mills wishes to be recognized as counsel of record for respondent in this appeal, he shall file and serve a notice of appearance pursuant to NRAP 46(a)(2).] (SC)20-36437




10/14/2020BriefFiled Appellant's Opening Brief. (SC)20-37749




10/14/2020AppendixFiled Appellant's Appendix - Volumes 1 & 2. (SC)20-37750




10/19/2020Notice/IncomingFiled Notice of Appearance (Mark S. Mills, Deputy District Attorney as counsel for respondent). (SC)20-38273




11/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: November 30, 2020. (SC)20-41556




11/30/2020AppendixFiled Appendix to Respondent's Brief. (SC)20-43323




11/30/2020BriefFiled Respondent's Answering Brief. (SC)20-43324




12/29/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  January 13, 2021.  (SC)20-46728




01/13/2021BriefFiled Appellant's Reply Brief. (SC)21-01138




01/13/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/13/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Gibbons. Author: Stiglich, J. Majority: Hardesty/Stiglich/Gibbons. fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under general order of assignment.] 138 Nev. Adv. Opn. No. 2. JH/LS/MG. (SC).22-01348





Combined Case View